PER CURIAM:
Michael Nielsen, appointed counsel for Charles Lester in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record, including Lester’s pro se brief, reveals that counsel's assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel's motion to withdraw is GRANTED, and Lester’s conviction and sentence are AFFIRMED. Additionally, Lester’s motions for reconsideration of our earlier order denying his request to dismiss counsel, to dismiss counsel, and to allow him to proceed pro se are DENIED AS MOOT.